UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2009 Date of reporting period: June 30, 2009 Item 1. Schedule of Investments: Putnam International New Opportunities Fund The fund's portfolio 6/30/09 (Unaudited) COMMON STOCKS (96.2%)(a) Shares Value Aerospace and defense (2.4%) Cobham PLC (United Kingdom) 1,963,534 $5,603,588 MTU Aero Engines Holding AG (Germany) 90,995 3,325,119 Airlines (0.9%) easyJet PLC (United Kingdom) (NON) 804,228 3,586,038 Automotive (1.7%) Bayerische Motoren Werke (BMW) AG (Germany) 63,825 2,412,462 Nissan Motor Co., Ltd. (Japan) 683,300 4,125,035 Banking (6.4%) Banco Santander Central Hispano SA (Spain) 316,597 3,823,819 Bank Rakyat Indonesia (Indonesia) 5,532,500 3,401,783 HSBC Holdings PLC (London Exchange) (United Kingdom) 399,296 3,316,617 Industrial & Commercial Bank of China (China) 3,420,000 2,375,163 KBC Groupe SA (Belgium) (NON) 150,835 2,753,858 Societe Generale (France) 69,384 3,788,658 Sumitomo Mitsui Financial Group, Inc. (Japan) 122,300 4,945,358 Beverage (0.9%) Britvic PLC (United Kingdom) 727,521 3,345,326 Cable television (1.7%) Jupiter Telecommunications Co., Ltd. (Japan) 4,341 3,290,979 Net Servicos de Comunicacao SA (Preference) (Brazil) (NON) 252,000 2,444,354 Telenet Group Holding NV (Belgium) (NON) 37,506 796,957 Chemicals (2.5%) Linde AG (Germany) 30,487 2,508,539 Nitto Denko Corp. (Japan) 85,900 2,602,760 Syngenta AG (Switzerland) 19,669 4,572,686 Coal (0.6%) China Coal Energy Co. (China) 1,811,000 2,175,773 Commercial and consumer services (1.8%) Aggreko PLC (United Kingdom) 276,583 2,362,752 Companhia Brasileira de Meios de Pagamento 144A (Brazil) 42,400 364,734 TUI Travel PLC (United Kingdom) 613,618 2,347,412 Wirecard AG (Germany) 179,215 1,753,487 Computers (2.9%) Fujitsu, Ltd. (Japan) 663,000 3,592,436 Ju Teng International Holdings, Ltd. (Hong Kong) 6,514,000 3,506,358 Logitech International SA (Switzerland) (NON) 171,368 2,389,351 Longtop Financial Technologies Ltd. ADR (China) (NON) 61,040 1,499,142 Conglomerates (0.8%) Mitsubishi Corp. (Japan) 163,300 2,998,879 Construction (1.3%) Lafarge SA (France) (NON) (S) 25,271 1,717,235 Obrascon Huarte Lain SA (Spain) 160,998 3,199,074 Consumer goods (2.6%) Henkel AG & Co. KGaA (Preference) 105,793 3,308,161 Reckitt Benckiser Group PLC 149,123 6,799,862 Distribution (1.1%) Olam International, Ltd. (Singapore) 2,434,000 4,070,575 Electric utilities (2.5%) E.ON AG (Germany) 70,594 2,507,743 Hera SpA (Italy) 1,979,393 4,831,358 Public Power Corp. SA (Greece) 105,068 2,164,214 Electrical equipment (1.1%) Prysmian SpA (Italy) 284,357 4,287,226 Electronics (1.9%) Micron Technology, Inc. (NON) 620,294 3,138,688 Nippon Electric Glass Co., Ltd. (Japan) 140,000 1,560,463 Tandberg ASA (Norway) 152,500 2,576,089 Energy (other) (0.4%) First Solar, Inc. (NON) (S) 8,593 1,393,097 Engineering and construction (0.7%) Vinci SA (France) 56,701 2,546,839 Environmental (0.6%) Kurita Water Industries, Ltd. (Japan) 66,100 2,129,340 Financial (2.4%) Deutsche Bank AG (Germany) 33,741 2,054,921 Deutsche Boerse AG (Germany) 47,841 3,721,433 ORIX Corp. (Japan) 58,650 3,458,742 Food (6.7%) China Green Holdings, Ltd. (China) 5,772,000 5,990,026 Nestle SA (Switzerland) 456,353 17,243,126 Toyo Suisan Kaisha, Ltd. (Japan) 109,000 2,249,525 Health-care services (1.5%) Alapis Holding Industrial and Commercial SA (Greece) 2,323,776 3,264,970 Suzuken Co., Ltd. (Japan) 87,300 2,524,195 Homebuilding (0.8%) Urbi Desarrollos Urbanos SAB de CV (Mexico) (NON) 1,959,000 2,977,883 Household furniture and appliances (1.2%) Steinhoff International Holdings, Ltd. (South Africa) (NON) 2,730,805 4,751,213 Insurance (3.2%) AXA SA (France) 173,746 3,287,420 Insurance Australia Group, Ltd. (Australia) 1,315,234 3,694,976 Manulife Financial Corp. (Canada) 137,500 2,389,915 Zurich Financial Services AG (Switzerland) 17,017 3,015,645 Investment banking/Brokerage (1.3%) Nomura Securities Co., Ltd. (Japan) 573,400 4,803,765 Leisure (1.0%) Fields Corp. (Japan) 2,811 3,806,880 Machinery (1.2%) Alstom SA (France) (S) 54,627 3,235,827 Fuji Machine Manufacturing Co., Ltd. (Japan) 125,100 1,510,641 Medical technology (1.1%) Terumo Corp. (Japan) 93,600 4,120,084 Metals (7.9%) BHP Billiton PLC (United Kingdom) 197,320 4,459,508 BHP Billiton, Ltd. (Australia) 374,458 10,280,759 BlueScope Steel, Ltd. (Australia) 1,078,837 2,185,927 Cameco Corp. (Canada) 114,325 2,936,861 Kazakhmys PLC (United Kingdom) 220,068 2,295,238 Teck Cominco, Ltd. Class B (Canada) 126,200 2,015,332 Xstrata PLC (United Kingdom) 433,283 4,781,264 Zhaojin Mining Industry Co., Ltd. (China) 855,000 1,384,055 Natural gas utilities (2.3%) Centrica PLC (United Kingdom) 1,535,641 5,646,117 Tokyo Gas Co., Ltd. (Japan) 916,000 3,274,560 Oil and gas (6.3%) BG Group PLC (United Kingdom) 444,048 7,464,953 BP PLC (United Kingdom) 372,971 2,952,993 Nexen, Inc. (Canada) 98,199 2,136,268 Petroleo Brasileiro SA ADR (Preference) (Brazil) 60,025 2,002,434 Sasol, Ltd. (South Africa) 35,184 1,234,117 Total SA (France) (S) 155,271 8,416,710 Pharmaceuticals (9.3%) Astellas Pharma, Inc. (Japan) 101,100 3,571,075 Novartis AG (Switzerland) 250,372 10,183,946 Roche Holding AG (Switzerland) 101,185 13,781,948 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 87,094 4,297,218 UCB SA (Belgium) 110,776 3,553,950 Publishing (1.0%) Reed Elsevier PLC (United Kingdom) 524,531 3,913,192 Real estate (0.8%) Westfield Group (Australia) 351,837 3,210,256 Retail (2.3%) Koninklijke Ahold NV (Netherlands) 418,644 4,814,569 Point, Inc. (Japan) 17,390 933,585 Serco Group PLC (United Kingdom) 452,210 3,143,485 Shipping (0.4%) D/S Norden (Denmark) 49,922 1,718,180 Software (0.6%) Autonomy Corp. PLC (United Kingdom) (NON) 96,875 2,296,675 Telecommunications (2.4%) America Movil SAB de CV ADR Ser. L (Mexico) 78,170 3,026,742 China Unicom Hong Kong, Ltd. (China) 2,196,000 2,926,257 Vodafone Group PLC (United Kingdom) 1,740,048 3,365,307 Telephone (0.8%) Swisscom AG (Switzerland) 9,394 2,888,696 Textiles (1.3%) Burberry Group PLC (United Kingdom) 718,237 5,016,220 Tobacco (3.3%) British American Tobacco (BAT) PLC (United Kingdom) 273,974 7,572,782 Japan Tobacco, Inc. (Japan) 692 2,156,822 Lorillard, Inc. 43,007 2,914,584 Toys (1.4%) Nintendo Co., Ltd. (Japan) 19,400 5,338,683 Transportation (0.9%) DP World, Ltd. (United Arab Emirates) 10,003,259 3,611,171 Total common stocks (cost $365,050,985) WARRANTS (1.2%)(a)(NON) Expiration date Strike Price Warrants Value Baoshan Iron & Steel Co. 144A (China) 12/23/09 0.001 4,390,200 $4,524,540 Total warrants (cost $3,223,699) U.S. TREASURY OBLIGATIONS (0.1%)(a) Principal amount Value U.S. Treasury Note 4 3/8s, December 15, 2010 (i) $214,000 $225,687 U.S. Treasury Note 4 3/4s, January 31, 2012 (i) 52,000 57,549 Total U.S. treasury obligations (cost $283,236) PURCHASED OPTIONS OUTSTANDING (%)(a) Expiration date/ Contract Value strike price amount Porsche Automobil Holding SE (Preference)(Call) EUR Aug-09/$47.00 17,513 $124,640 Wienerberger AG (Call) EUR Jul-09/$9.00 147,401 57,946 Total purchased options outstanding (cost $222,728) SHORT-TERM INVESTMENTS (6.8%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 11,977,360 $11,977,360 Short-term investments held as collateral for loaned securities with yields ranging from 0.01% to 0.89% and due dates ranging from July 1, 2009 to August 7, 2009 (d) $13,101,815 13,101,799 SSgA Prime Money Market Fund (i) 180,000 180,000 U.S. Treasury Bills, for effective yields ranging from 0.38% to 0.42%, February 11, 2010 (SEGSF) 580,000 578,525 Total short-term investments (cost $25,837,689) TOTAL INVESTMENTS Total investments (cost $394,618,337) (b) FORWARD CURRENCY CONTRACTS TO BUY at 6/30/09 (aggregate face value $140,740,547) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $14,179,685 $14,213,559 7/15/09 $(33,874) British Pound 14,629,354 14,605,561 7/15/09 23,793 Canadian Dollar 14,029,800 14,886,997 7/15/09 (857,197) Danish Krone 3,335,423 3,396,996 7/15/09 (61,573) Euro 47,662,566 48,242,017 7/15/09 (579,451) Japanese Yen 27,352,317 27,424,908 7/15/09 (72,591) Norwegian Krone 2,355,046 2,449,502 7/15/09 (94,456) Singapore Dollar 1,626,680 1,632,369 7/15/09 (5,689) Swedish Krona 12,765,859 13,119,636 7/15/09 (353,777) Swiss Franc 755,417 769,002 7/15/09 (13,585) Total FORWARD CURRENCY CONTRACTS TO SELL at 6/30/09 (aggregate face value $92,083,046) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $5,307,827 $5,316,786 7/15/09 $8,959 British Pound 7,011,305 7,060,198 7/15/09 48,893 Canadian Dollar 23,390,260 25,068,769 7/15/09 1,678,509 Euro 36,396,838 36,761,808 7/15/09 364,970 Hong Kong Dollar 9,364,798 9,363,428 7/15/09 (1,370) Norwegian Krone 3,359,500 3,493,686 7/15/09 134,186 Swedish Krona 2,096,070 2,152,266 7/15/09 56,196 Swiss Franc 2,809,245 2,866,105 7/15/09 56,860 Total WRITTEN OPTIONS OUTSTANDING at 6/30/09 (premiums received $222,728) (Unaudited) Contract Expiration date/ amount strike price Value Porsche Automobil Holding SE (Preference)(Put) EUR 25,377 Aug-09/$43.00 $93,937 Wienerberger AG (Put) EUR 179,506 Jul-09/$7.50 26,463 Total Key to holding's currency abbreviations EUR Euro USD / $ United States Dollar NOTES (a) Percentages indicated are based on net assets of $382,410,127. (b) The aggregate identified cost on a tax basis is $395,512,645, resulting in gross unrealized appreciation and depreciation of $34,791,671 and $31,433,257, respectively, or net unrealized appreciation of $3,358,414. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at June 30, 2009. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At June 30, 2009, the value of securities loaned amounted to $12,479,898. The fund received cash collateral of $13,101,799 which is pooled with collateral of other Putnam funds into 24 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $4,403 for the period ended June 30, 2009. During the period ended June 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $48,421,109 and $36,443,749, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (i) Securities purchased with cash or received, that were pledged to the fund for collateral on certain derivative contracts. (S) Securities on loan, in part or in entirety, at June 30, 2009. At June 30, 2009, liquid assets totaling $62,187 have been designated as collateral for open options contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at June 30, 2009 (as a percentage of Portfolio Value): United Kingdom 20.8% Japan 16.3 Switzerland 14.0 United States 5.2 France 6.0 Germany 5.6 China 5.4 Australia 5.0 Canada 2.5 Italy 2.4 Belgium 1.8 Spain 1.8 Mexico 1.6 South Africa 1.6 Greece 1.4 Netherlands 1.2 Brazil 1.2 Israel 1.1 Singapore 1.1 United Arab Emirates 0.9 Hong Kong 0.9 Indonesia 0.9 Norway 0.7 Other 0.6 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At June 30, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is no counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts at period end are indicative of the volume of activity during the period. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts at period end are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian; collateral pledged by the fund is segregated by the funds custodian and identified in The funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of June 30, 2009: Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials 4,952,193 39,987,045 Capital goods 22,638,580 Communication services 5,471,096 13,268,196 Conglomerates 2,998,879 Consumer cyclicals 3,342,617 39,904,406 Consumer staples 2,914,584 57,550,774 Energy 5,531,799 22,244,546 Financials 2,389,915 51,652,414 Health care 4,297,218 41,000,168 Technology 4,637,830 15,921,372 Transportation 3,611,171 5,304,218 Utilities and power 18,423,992 Total Common stocks Purchased options outstanding 182,586 Warrants 4,524,540 U.S. Treasury Obligations 283,236 Short-term investments 12,157,360 13,680,324 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts. In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161) - an amendment of FASB Statement No. 133, was issued and is effective for fiscal years and interim periods beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entity's financial position. Market Values of Derivative Instruments as of June 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Market value Market value Foreign exchange contracts $2,427,860 $2,129,057 Equity contracts 182,586 120,400 Total $2,610,446 $2,249,457 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: August 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: August 28, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: August 28, 2009
